Case 6:14-cv-00687-PGB-LRH Document 363 Filed 02/21/20 Page 1 of 19 PageID 20425




                              UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION


     PARKERVISION, INC.,

                                 Plaintiff,                Case No. 6:14-cv-687-Orl-PGB-LRH



                            v.                             Judge Paul G. Byron
                                                           Magistrate Judge Leslie R. Hoffman
     QUALCOMM INCORPORATED,
     QUALCOMM ATHEROS, INC.,
     HTC CORPORATION, AND HTC AMERICA, INC.,

                                 Defendants.




                 JOINT RESPONSE TO ORDER TO SHOW CAUSE (DKT. 362)
                          REGARDING SEALING OF EXHIBITS

            On February 14, 2020, the Court issued an Order to Show Cause regarding sealing of

     exhibits related to ParkerVision’s Motions to Compel Responses to Requests for Production

     and Interrogatories (Dkts. 345, 346), and Qualcomm’s Oppositions thereto (Dkts. 350, 351).

     (Dkt. 362.) Consistent with the representations made in the original motion to seal (Dkt. 342

     at p. 3), ParkerVision does not take a position on the nature or needed confidentiality of the

     “confidential”/”highly confidential” Qualcomm information at issue. ParkerVision filed the

     original motion to seal to comply with the Confidentially Agreement between the parties.

     (Dkt. 342-1 (Ex. A).) ParkerVision does not oppose Qualcomm’s motion to seal (or unseal)

     the documents herein below.



                                                   1
Case 6:14-cv-00687-PGB-LRH Document 363 Filed 02/21/20 Page 2 of 19 PageID 20426




            Pursuant to Local Rule 1.09 of the Middle District of Florida, Qualcomm respectfully

     requests that portions of the following exhibits be filed under seal:

                   Un-redacted version of Dkt. 345-3 (Ex. C)

                   Un-redacted version of Dkt. 346-2 (Ex. B)

                   Un-redacted version of Dkt. 350-15 (Ex. 14)

                   Un-redacted version of Dkt. 350-16 (Ex. 15)

                   Un-redacted version of Dkt. 350-17 (Ex. 16)

                   Un-redacted version of Dkt. 350-18 (Ex. 17)

                   Un-redacted version of Dkt. 350-19 (Ex. 18)

                   Un-redacted version of Dkt. 350-20 (Ex. 19)

     The parties have conferred, and Qualcomm does not seek to seal the following items:

                   Dkt. 345-2 (Ex. B)

                   Dkt. 345-16 (Ex. L)

                   Dkt. 345-17 (Ex. M)

                   Dkt. 345-18 (Ex. N)

                   Dkt. 345-19 (Ex. O)

                   Dkt. 345-20 (Ex. P)

                   Dkt. 350-2 (Ex. 1)

                   Dkt. 350-3 (Ex. 2)

                   Dkt. 350-4 (Ex. 3)

                   Dkt. 350-5 (Ex. 4)

                   Dkt. 350-12 (Ex. 11)


                                                     2
Case 6:14-cv-00687-PGB-LRH Document 363 Filed 02/21/20 Page 3 of 19 PageID 20427




                   Dkt. 350-13 (Ex. 12)

                   Dkt. 350-14 (Ex. 13)

     Qualcomm is not seeking to seal the product numbers or codenames by themselves

     identified in the aforementioned exhibits not sought to be filed under seal.

            With the Court’s approval, the parties will file un-redacted copies of the exhibits

     not sought to be filed under seal.1

     I.     IDENTIFICATION AND DESCRIPTION OF EACH ITEM PROPOSED FOR SEALING

            Qualcomm requests that portions of the following exhibits be filed under seal:

                   Portions of Dkt. 345-3 (Ex. C): Exhibit C contains emails between counsel

     for ParkerVision and counsel for Qualcomm, including attachments. The specific portions

     sought to be filed under seal and redacted are identified and highlighted in yellow and with

     yellow rectangular annotations on pages 2, Attachment A at 1-7, and the last table identifying

     “Part Number[s]” and “Product Categor[ies]” at 1-7.            For the Court’s convenience,

     Qualcomm will deliver a courtesy copy to the Court of the un-redacted and highlighted Ex. C

     showing the proposed portions to be filed under seal.            The portions contain highly

     confidential Qualcomm information, including a mapping of Qualcomm part numbers to

     confidential code names, and a confidential categorization of specific Qualcomm part

     numbers.

                   Portions of Dkt. 346-2 (Ex. B) and Portions of Dkt. 350-20 (Ex. 19): Exhibit

     B and Exhibit 19 both contain Qualcomm’s eighth supplemental objections and responses to

     1
       ParkerVision will file its exhibits (Dkt. 345-2 (Ex. B); Dkt. 345-16 (Ex. L); Dkt. 345-17
     (Ex. M); Dkt. 345-18 (Ex. N); Dkt. 345-19 (Ex. O); Dkt. 345-20 (Ex. P)), and Qualcomm
     will file its exhibits (Dkt. 350-2 (Ex. 1); Dkt. 350-3 (Ex. 2); Dkt. 350-4 (Ex. 3); Dkt. 350-5
     (Ex. 4); Dkt. 350-12 (Ex. 11); Dkt. 350-13 (Ex. 12); Dkt. 350-14 (Ex. 13)).


                                                    3
Case 6:14-cv-00687-PGB-LRH Document 363 Filed 02/21/20 Page 4 of 19 PageID 20428




     ParkerVision’s first set of common interrogatories (Nos. 1-8), dated January 6, 2020.

     The specific portions sought to be filed under seal and redacted are identified and highlighted

     in yellow and with yellow rectangular annotations on pages 7-10, 12-13, 15, 17-21, 35-56,

     Exhibit AA (AA.1-AA.20), Exhibit AAA (AA.21), and Exhibit AAAA. For the Court’s

     convenience, Qualcomm will deliver a courtesy copy to the Court of the un-redacted and

     highlighted Exs. B and 19 showing the proposed portions to be filed under seal. The portions

     contain highly confidential Qualcomm information, including highly confidential financial

     information and information about manufacturing, assembly, and testing of Qualcomm’s

     integrated circuits, the results of Qualcomm’s investigation regarding the patents-in-suit,

     highly confidential technical information about the design and operation of Qualcomm’s

     products, and a highly confidential mapping of Qualcomm part numbers to code names and

     product categories.

                   Portions of Dkt. 350-15 (Ex. 14): Exhibit 14 contains Qualcomm’s objections

     and responses to ParkerVision’s first set of common interrogatories (Nos. 1-8), dated

     March 27, 2015.       The specific portions sought to be filed under seal and redacted are

     identified and highlighted in yellow and with yellow rectangular annotations on page 12, and

     Exhibit AA (AA.1-AA.20). For the Court’s convenience, Qualcomm will deliver a courtesy

     copy to the Court of the un-redacted and highlighted Ex. 14 showing the proposed portions to

     be filed under seal.     The portions contain highly confidential Qualcomm information,

     including the results of Qualcomm’s investigation regarding the patents-in-suit, and a highly

     confidential mapping of Qualcomm part numbers to code names and product categories.

                   Portions of Dkt. 350-16 (Ex. 15):          Exhibit 15 contains Qualcomm’s



                                                   4
Case 6:14-cv-00687-PGB-LRH Document 363 Filed 02/21/20 Page 5 of 19 PageID 20429




     second supplemental objections and responses to ParkerVision’s first set of common

     interrogatories (Nos. 1-8), dated May 26, 2015. The specific portions sought to be filed

     under seal and redacted are identified and highlighted in yellow and with yellow rectangular

     annotations on pages 11, 13-15, and Exhibit AA (AA.1-AA.20).                 For the Court’s

     convenience, Qualcomm will deliver a courtesy copy to the Court of the un-redacted and

     highlighted Ex. 15 showing the proposed portions to be filed under seal. The portions

     contain highly confidential Qualcomm information, including highly confidential financial

     information and information about manufacturing, assembly, and testing of Qualcomm’s

     integrated circuits, the results of Qualcomm’s investigation regarding the patents-in-suit, and

     a highly confidential mapping of Qualcomm part numbers to code names and

     product categories.

                   Portions of Dkt. 350-17 (Ex. 16):          Exhibit 16 contains Qualcomm’s

     fifth supplemental objections and responses to ParkerVision’s first set of common

     interrogatories (Nos. 1-8), dated October 22, 2015. The specific portions sought to be filed

     under seal and redacted are identified and highlighted in yellow and with yellow rectangular

     annotations on pages 9-16, 18-22, 32-52, and Exhibit AA (AA.1-AA.20). For the Court’s

     convenience, Qualcomm will deliver a courtesy copy to the Court of the un-redacted and

     highlighted Ex. 16 showing the proposed portions to be filed under seal. The portions

     contain highly confidential Qualcomm information, including highly confidential financial

     information and information about manufacturing, assembly, and testing of Qualcomm’s

     integrated circuits, the results of Qualcomm’s investigation regarding the patents-in-suit,

     highly confidential technical information about the design and operation of Qualcomm’s



                                                   5
Case 6:14-cv-00687-PGB-LRH Document 363 Filed 02/21/20 Page 6 of 19 PageID 20430




     products, and a highly confidential mapping of Qualcomm part numbers to code names and

     product categories.

                  Portions of Dkt. 350-18 (Ex. 17): Exhibit 17 contains Qualcomm’s sixth

     supplemental objections and responses to ParkerVision’s first set of common interrogatories

     (Nos. 1-8), dated October 30, 2019. The specific portions sought to be filed under seal and

     redacted are identified and highlighted in yellow and with yellow rectangular annotations on

     pages 6-8, 11, 13, 15-19, 33-53, Exhibit AA (AA.1-AA.20), and Exhibit AAA (AA.21).

     For the Court’s convenience, Qualcomm will deliver a courtesy copy to the Court of the un-

     redacted and highlighted Ex. 17 showing the proposed portions to be filed under seal.

     The portions contain highly confidential Qualcomm information, including highly

     confidential financial information and information about manufacturing, assembly, and

     testing of Qualcomm’s integrated circuits, the results of Qualcomm’s investigation regarding

     the patents-in-suit, highly confidential technical information about the design and operation

     of Qualcomm’s products, and a highly confidential mapping of Qualcomm part numbers to

     code names and product categories.

                  Portions of Dkt. 350-19 (Ex. 18): Exhibit 18 contains Qualcomm’s seventh

     supplemental objections and responses to ParkerVision’s first set of common interrogatories

     (Nos. 1-8), dated December 6, 2019. The specific portions sought to be filed under seal and

     redacted are identified and highlighted in yellow and with yellow rectangular annotations on

     pages 6-8, 11-19, 34-54, Exhibit AA (AA.1-AA.20), and Exhibit AAA (AA.21). For the

     Court’s convenience, Qualcomm will deliver a courtesy copy to the Court of the un-redacted

     and highlighted Ex. 18 showing the proposed portions to be filed under seal. The portions



                                                  6
Case 6:14-cv-00687-PGB-LRH Document 363 Filed 02/21/20 Page 7 of 19 PageID 20431




     contain highly confidential Qualcomm information, including highly confidential financial

     information and information about manufacturing, assembly, and testing of Qualcomm’s

     integrated circuits, the results of Qualcomm’s investigation regarding the patents-in-suit,

     highly confidential technical information about the design and operation of Qualcomm’s

     products, and a highly confidential mapping of Qualcomm part numbers to code names and

     product categories.

     II.    MEMORANDUM OF AUTHORITY SUPPORTING THE SEAL

            A party seeking to seal materials must file a motion to seal that includes the

     following: (1) identification and description of each item proposed for sealing; (2) the reason

     that filing each item is necessary; (3) the reason that sealing each item is necessary; (4) the

     reason that a means other than sealing it is unavailable or unsatisfactory to preserve the

     interest advanced by the movant in support of the seal; (5) the proposed duration of the seal;

     and (6) a memorandum of legal authority supporting the seal. M.D. Fla. L.R. 1.09.

            In evaluating a motion to seal, courts balance a party’s interest in keeping the

     information confidential against the public interest in accessing court documents.         See

     Romero v. Drummond, 480 F.3d 1234, 1246 (11th Cir. 2007); Chicago Tribune v.

     Bridgestone/Firestone, 263 F.3d 1304, 1314-15 (11th Cir. 2001). The Eleventh Circuit has

     recognized that “[a] party’s privacy or proprietary interest in information sometimes

     overcomes the interest of the public in accessing the information.” Romero, 480 F.3d at

     1246; Teledyne Instruments v. Cairns, No. 12-cv-854, 2013 WL 5874584, at *2 (M.D. Fla.

     Oct. 31, 2013) (granting motion to seal documents containing “technical drawings and other

     knowledge relating to [movant’s] products”); Local Access v. Peerless Network, No. 14-cv-




                                                   7
Case 6:14-cv-00687-PGB-LRH Document 363 Filed 02/21/20 Page 8 of 19 PageID 20432




     399, 2017 WL 3896407, at *2 (M.D. Fla. Sept. 6, 2017) (granting motion to seal

     “commercially and competitively sensitive” information).

            Courts consider whether allowing access would impair court functions or harm

     legitimate privacy interests, the degree and likelihood of injury if made public, the reliability

     of the information, whether there will be an opportunity to respond to the information,

     whether the information concerns public officials or public concerns, and the availability of a

     less onerous alternative to sealing the documents. Romero, 480 F.3d at 1246; see also Medai

     v. Quantros, No. 12-cv-840, 2012 WL 2512007, at *2 (M.D. Fla. June 29, 2012).

            In this action, the parties have consented to a confidentiality agreement, which is

     available at Dkt. 352-1. “OUTSIDE ATTORNEYS’ EYES ONLY” material includes “non-

     public information that is extremely confidential and/or sensitive in nature and for which the

     Designating Party reasonably believes that a mere CONFIDENTIAL designation would

     cause economic harm or significant competitive disadvantage to the Designating Party.” (Id.

     at 2-3.) Such information includes “trade secrets, pricing information, financial data, sales

     information, sales or marketing forecasts or plans, business plans, sales or marketing

     strategy, product development information, engineering documents, testing documents,

     employee information, information disclosed under a non-disclosure agreement, and other

     nonpublic information of similar competitive and business sensitivity.” (Id. at 3.)

            Exhibits C, B, and 14-19 include highly confidential, Qualcomm technical, financial,

     sales, and other commercially sensitive information.          Per the parties’ confidentiality

     agreement, the information was designated as “OUTSIDE ATTORNEYS’ EYES ONLY”.

     The Court previously granted the parties’ sealing motions. (Dkts. 343, 353.)



                                                    8
Case 6:14-cv-00687-PGB-LRH Document 363 Filed 02/21/20 Page 9 of 19 PageID 20433




     III.   PROPOSED DURATION OF SEAL

            Qualcomm proposes that the seal or redaction last for the duration of this lawsuit and

     any subsequent appeal. The items filed under seal should be destroyed or returned upon

     conclusion of the case. Good cause exists to extend the typical one-year limit on a seal

     because of the highly confidential and extremely sensitive nature of the information

     contained in the materials identified above, and because of the potential for breach of the

     protective orders through disclosure.      E.g., Local Access, 2017 WL 3896407, at *3

     (sealing information for 4.5 years). Additionally, the concerns regarding disclosure of the

     confidential and sensitive technical and financial material here will persist beyond one year.

     IV.    REASON FILING AND SEALING EACH ITEM IS NECESSARY, AND THAT A MEANS
            OTHER THAN SEALING IS UNAVAILABLE OR UNSATISFACTORY

            Qualcomm proposes that portions of Exhibits C, B, and 14-19 be filed under seal.

     The specific portions sought to be filed under seal contain highly confidential

     Qualcomm information.

            Exhibit B (Dkt. 346-2) and Exhibit 19 (Dkt. 350-20) contain Qualcomm’s

     eighth supplemental objections and responses to ParkerVision’s first set of common

     interrogatories (Nos. 1-8), dated January 6, 2020. The specific portions sought to be filed

     under seal and redacted are identified and highlighted in yellow and with yellow rectangular

     annotations on pages 7-10, 12-13, 15, 17-21, 35-56, Exhibit AA (AA.1-AA.20),

     Exhibit AAA (AA.21), and Exhibit AAAA.             The portions are narrowly tailored to the

     sections containing highly confidential and extremely sensitive Qualcomm information,

     including highly confidential financial information, sales information, and information about

     manufacturing, assembly, and testing of Qualcomm’s integrated circuits; the results of



                                                    9
Case 6:14-cv-00687-PGB-LRH Document 363 Filed 02/21/20 Page 10 of 19 PageID 20434




     Qualcomm’s investigation regarding the patents-in-suit; highly confidential and extremely

     sensitive technical information about the design and operation of Qualcomm’s products; and

     a highly confidential and detailed mapping of Qualcomm part numbers to confidential

     code names and product categories. E.g., Teledyne Instruments, 2013 WL 5874584, at *2

     (granting motion to seal documents containing “technical drawings and other knowledge

     relating to [movant’s] products”); Local Access, 2017 WL 3896407, at *2 (granting motion

     to seal “commercially and competitively sensitive” information); Stout v. Hartford Life &

     Accident Ins. Co., No. 11-cv-6186, 2012 WL 6025770, at *2 (N.D. Cal. Dec. 4. 2012)

     (sealing contract containing proprietary and confidential business information); Avocent

     Redmond v. Raritan Americas, No. 10-6100, 2012 WL 3114855, at *16 (S.D.N.Y. July 31,

     2012) (“stating [t]he parties may file the following documents under seal because … the

     disclosure of which could unfairly allow competitors to develop competing products”);

     Bauer Bros. v. Nike, No. 09-cv-500, 2012 WL 1899838, at *2 (S.D. Cal. May 24, 2012)

     (finding that public disclosure of “confidential business materials, including … product

     development plans … could result in improper use by business competitors.”); In re

     Hydroxycut Mktg. & Sales Practices Litig., No. 09-md-2087, 2011 WL 864897, at *2 (S.D.

     Cal. Mar. 11, 2011) (permitting sealing of “information regarding product development.”); In

     re Gabapentin Patent Litig., 312 F.Supp.2d 653, 658-659 (D.N.J. 2004) (finding compelling

     reasons to seal information regarding the parties’ “products, research and development,

     processes”); Apple v. Samsung Elecs., 727 F.3d 1214, 1221, 1228–29 (Fed. Cir. 2013)

     (“One factor that weighs in favor of sealing documents is when the release of the documents

     will cause competitive harm to a business ….”); Nixon v. Warner Commc’ns, 435 U.S. 589,



                                                 10
Case 6:14-cv-00687-PGB-LRH Document 363 Filed 02/21/20 Page 11 of 19 PageID 20435




     598 (1978) (“sources of business information that might harm a litigant’s competitive

     standing”). Qualcomm considers the identified portions of information highly confidential,

     extremely sensitive, and should not be revealed to competitors and third-parties. Indeed,

     with respect to the identified portions of Qualcomm’s responses to Interrogatory No. 7 – e.g.,

     pages 35-56, and Interrogatory No. 4 – e.g., pages 15, 17-21, most, if not all, of the

     information sought to be filed under seal is not material to the pending motions to compel

     (e.g., seeking to compel responses to Interrogatory Nos. 1-2), and therefore, there should be

     little to no public interest in or need for access to the underlying sensitive confidential

     information. Qualcomm has also sought to protect the highly confidential nature of the

     financial and technical information sought to be filed under seal, including by designating

     confidential information and documents referring to the underlying confidential information

     as “OUTSIDE ATTORNEYS’ EYES ONLY”. The information sought to be filed under

     seal, if made public, would cause Qualcomm competitive harm in the marketplace by

     revealing important, proprietary technical and financial details to Qualcomm’s competitors

     and third parties. The design and operation of Qualcomm’s products, including capacitor,

     resistor, LNA values, and the sales, revenues, and financial information Qualcomm tracks

     and does not track, are closely guarded secrets that Qualcomm considers highly confidential

     and not to be shared with competitors and third-parties.




                                                   11
Case 6:14-cv-00687-PGB-LRH Document 363 Filed 02/21/20 Page 12 of 19 PageID 20436




            For Exhibits 14, 15, 16, 17, and 18, Qualcomm proposes the same confidential

     portions of Qualcomm’s responses to ParkerVision’s interrogatories be filed under seal.

           Exhibit 14 (Dkt. 350-15) contains Qualcomm’s objections and responses to
            ParkerVision’s first set of common interrogatories (Nos. 1-8), dated March 27, 2015.
            The specific portions sought to be filed under seal and redacted are identified and
            highlighted in yellow and with yellow rectangular annotations on page 12, and
            Exhibit AA (AA.1-AA.20). The portions contain highly confidential Qualcomm
            information, including the results of Qualcomm’s investigation regarding the patents-
            in-suit, and a highly confidential mapping of Qualcomm part numbers to code names
            and product categories.

           Exhibit 15 (Dkt. 350-16) contains Qualcomm’s second supplemental objections and
            responses to ParkerVision’s first set of common interrogatories (Nos. 1-8), dated May
            26, 2015. The specific portions sought to be filed under seal and redacted are
            identified and highlighted in yellow and with yellow rectangular annotations on pages
            11, 13-15, and Exhibit AA (AA.1-AA.20). The portions contain highly confidential
            Qualcomm information, including highly confidential financial information and
            information about manufacturing, assembly, and testing of Qualcomm’s integrated
            circuits, the results of Qualcomm’s investigation regarding the patents-in-suit, and a
            highly confidential mapping of Qualcomm part numbers to code names and product
            categories.

           Exhibit 16 (Dkt. 350-17) contains Qualcomm’s fifth supplemental objections and
            responses to ParkerVision’s first set of common interrogatories (Nos. 1-8), dated
            October 22, 2015. The specific portions sought to be filed under seal and redacted
            are identified and highlighted in yellow and with yellow rectangular annotations on
            pages 9-16, 18-22, 32-52, and Exhibit AA (AA.1-AA.20). The portions contain
            highly confidential Qualcomm information, including highly confidential financial
            information and information about manufacturing, assembly, and testing of
            Qualcomm’s integrated circuits, the results of Qualcomm’s investigation regarding
            the patents-in-suit, highly confidential technical information about the design and
            operation of Qualcomm’s products, and a highly confidential mapping of Qualcomm
            part numbers to code names and product categories.

           Exhibit 17 (Dkt. 350-18) contains Qualcomm’s sixth supplemental objections and
            responses to ParkerVision’s first set of common interrogatories (Nos. 1-8), dated
            October 30, 2019. The specific portions sought to be filed under seal and redacted
            are identified and highlighted in yellow and with yellow rectangular annotations on
            pages 6-8, 11, 13, 15-19, 33-53, Exhibit AA (AA.1-AA.20), and Exhibit AAA
            (AA.21). The portions contain highly confidential Qualcomm information, including
            highly confidential financial information and information about manufacturing,
            assembly, and testing of Qualcomm’s integrated circuits, the results of Qualcomm’s


                                                  12
Case 6:14-cv-00687-PGB-LRH Document 363 Filed 02/21/20 Page 13 of 19 PageID 20437




            investigation regarding the patents-in-suit, highly confidential technical information
            about the design and operation of Qualcomm’s products, and a highly confidential
            mapping of Qualcomm part numbers to code names and product categories.

           Exhibit 18 (Dkt. 350-19) contains Qualcomm’s seventh supplemental objections and
            responses to ParkerVision’s first set of common interrogatories (Nos. 1-8),
            dated December 6, 2019. The specific portions sought to be filed under seal and
            redacted are identified and highlighted in yellow and with yellow rectangular
            annotations on pages 6-8, 11-19, 34-54, Exhibit AA (AA.1-AA.20), and Exhibit AAA
            (AA.21). The portions contain highly confidential Qualcomm information, including
            highly confidential financial information and information about manufacturing,
            assembly, and testing of Qualcomm’s integrated circuits, the results of Qualcomm’s
            investigation regarding the patents-in-suit, highly confidential technical information
            about the design and operation of Qualcomm’s products, and a highly confidential
            mapping of Qualcomm part numbers to code names and product categories.

     Qualcomm considers the identified portions of information highly confidential, extremely

     sensitive, and should not be revealed to competitors and third-parties.        E.g., Teledyne

     Instruments, 2013 WL 5874584, at *2 (granting motion to seal documents containing

     “technical drawings and other knowledge relating to [movant’s] products”); Local Access,

     2017 WL 3896407, at *2 (granting motion to seal “commercially and competitively

     sensitive” information); Stout, 2012 WL 6025770, at *2 (sealing contract containing

     proprietary and confidential business information); Bauer Bros., 2012 WL 1899838, at *2

     (finding that public disclosure of “confidential business materials, including … product

     development plans … could result in improper use by business competitors”). Qualcomm

     has sought to protect the highly confidential nature of the financial and technical information

     sought to be filed under seal, including by designating confidential information and

     documents      referring     to    the     underlying      confidential     information     as

     “OUTSIDE ATTORNEYS’ EYES ONLY”. The information sought to be filed under seal, if

     made public, would cause Qualcomm competitive harm in the marketplace by revealing




                                                   13
Case 6:14-cv-00687-PGB-LRH Document 363 Filed 02/21/20 Page 14 of 19 PageID 20438




     important, proprietary technical and financial details to Qualcomm’s competitors and

     third parties.

             Exhibit C (Dkt. 345-3) contains emails between counsel for ParkerVision and

     counsel for Qualcomm, including attachments. The specific portions sought to be filed under

     seal and redacted are identified and highlighted in yellow and with yellow rectangular

     annotations on pages 2, Attachment A at 1-7, and the last table identifying “Part Number[s]”

     and “Product Categor[ies]” at 1-7.   The portions contain highly confidential Qualcomm

     information, including a mapping of Qualcomm part numbers to confidential code names,

     and a confidential categorization of specific Qualcomm part numbers. E.g., Local Access,

     2017 WL 3896407, at *2 (granting motion to seal “commercially and competitively

     sensitive” information); Teledyne Instruments, 2013 WL 5874584, at *2 (granting motion to

     seal). Qualcomm has sought to protect the highly confidential nature of the information

     sought to be filed under seal, including by designating confidential documents referring to

     the underlying confidential information as “OUTSIDE ATTORNEYS’ EYES ONLY”.

     The information sought to be filed under seal, if made public, would cause Qualcomm

     competitive harm in the marketplace by revealing proprietary details to Qualcomm’s

     competitors and third parties.

             To properly balance Qualcomm’s interests in and investments made in its

     confidential and proprietary information, with any public interest in accessing court

     documents, Qualcomm has proposed narrowly tailored redactions focused on the portions

     containing the most sensitive, confidential information and details. Qualcomm believes the

     reason filing and sealing each item is necessary is because the Court should have the



                                                 14
Case 6:14-cv-00687-PGB-LRH Document 363 Filed 02/21/20 Page 15 of 19 PageID 20439




     information and materials related to the pending motions to compel, including Qualcomm’s

     interrogatory responses and each supplemental response (including the date each

     supplemental response was provided). The instant sealing motion is narrowly tailored;

     indeed, the parties have agreed not to seek to file under seal the following other exhibits:

                   Dkt. 345-2 (Ex. B)

                   Dkt. 345-16 (Ex. L)

                   Dkt. 345-17 (Ex. M)

                   Dkt. 345-18 (Ex. N)

                   Dkt. 345-19 (Ex. O)

                   Dkt. 345-20 (Ex. P)

                   Dkt. 350-2 (Ex. 1)

                   Dkt. 350-3 (Ex. 2)

                   Dkt. 350-4 (Ex. 3)

                   Dkt. 350-5 (Ex. 4)

                   Dkt. 350-12 (Ex. 11)

                   Dkt. 350-13 (Ex. 12)

                   Dkt. 350-14 (Ex. 13)

     A means other than sealing is unavailable or unsatisfactory, because it would either harm

     Qualcomm’s confidentiality interests and investments made in its proprietary technical and

     financial information, or result in the Court having less information about the pending

     motions (e.g., not filing the documents in the record at all). To balance the competing

     interests, Qualcomm has tailored the proposed redactions to the most highly confidential and


                                                    15
Case 6:14-cv-00687-PGB-LRH Document 363 Filed 02/21/20 Page 16 of 19 PageID 20440




     sensitive portions of each exhibit sought to be partially filed under seal.

     V.     CONCLUSION

            Qualcomm respectfully moves this Court for entry of an Order allowing them to file

     under seal: un-redacted versions of Dkt. 345-3 (Ex. C), Dkt. 346-2 (Ex. B), Dkt. 350-15

     (Ex. 14), Dkt. 350-16 (Ex. 15), Dkt. 350-17 (Ex. 16), Dkt. 350-18 (Ex. 17), Dkt. 350-19

     (Ex. 18), and Dkt. 350-20 (Ex. 19).



                    CERTIFICATION PURSUANT TO LOCAL RULE 3.01(G)

            Qualcomm moves for this proposed sealing motion, and all parties consent to the

     relief requested. ParkerVision is not opposed.



     Dated: February 21, 2020
                                                  COOLEY LLP


                                                  By:    /s/ Matthew J. Brigham
                                                         Stephen C. Neal (admitted pro hac vice)
                                                         nealsc@cooley.com
                                                         Matthew J. Brigham (admitted pro hac vice)
                                                         mbrigham@cooley.com
                                                         Jeffrey Karr (admitted pro hac vice)
                                                         jkarr@cooley.com
                                                         Dena Chen (admitted pro hac vice)
                                                         dchen@cooley.com
                                                         3175 Hanover Street
                                                         Palo Alto, CA 94306-2155
                                                         Phone: (650) 843-5000
                                                         Fax: (650) 849-7400

                                                         Stephen Smith (admitted pro hac vice)
                                                         ssmith@cooley.com
                                                         1299 Pennsylvania Avenue NW, Suite 700
                                                         Washington, DC 20004


                                                    16
Case 6:14-cv-00687-PGB-LRH Document 363 Filed 02/21/20 Page 17 of 19 PageID 20441




                                             Phone: (202) 842-7800
                                             Fax: (202) 842-7899

                                             Eamonn Gardner (admitted pro hac vice)
                                             egardner@cooley.com
                                             380 Interlocken Crescent, Suite 900
                                             Broomfield, CO 80021-8023
                                             Telephone: (720) 566-4000
                                             Facsimile: (720) 720-566-4099

                                             BEDELL, DITTMAR, DEVAULT, PILLANS
                                             & COXE, P.A.
                                             John A. DeVault, III
                                             Florida Bar No. 103979
                                             jad@bedellfirm.com
                                             Michael E. Lockamy (Florida Bar No. 069626)
                                             mel@bedellfirm.com
                                             The Bedell Building
                                             101 East Adams Street
                                             Jacksonville, Florida 32202
                                             Telephone: (904) 353-0211
                                             Facsimile: (904) 353-9307

                                             CADWALADER, WICKERSHAM & TAFT,
                                             LLP
                                             Howard Wizenfeld (admitted pro hac vice)
                                             Howard.wizenfeld@cwt.com
                                             One World Financial Center
                                             200 Liberty Street
                                             New York, NY 10281
                                             Telephone: (212) 504-6050
                                             Facsimile: (212) 504-6666

                                             Attorney for Defendants,
                                             Qualcomm Incorporated, Qualcomm Atheros,
                                             Inc.


     Dated: February 21, 2020            SMITH HULSEY & BUSEY

                                         By: /s/ R. Darryl Burke

                                         Stephen D. Busey
                                         Florida Bar Number 117790


                                        17
Case 6:14-cv-00687-PGB-LRH Document 363 Filed 02/21/20 Page 18 of 19 PageID 20442




                                         John R. Thomas
                                         Florida Bar Number 77107
                                         One Independent Drive
                                         Jacksonville, Florida 32202
                                         Telephone: (904) 359-7700
                                         Facsimile: (904) 359-7708
                                         busey@smithhulsey.com
                                         jthomas@smithhulsey.com

                                         McKOOL SMITH, P.C.
                                         Douglas A. Cawley
                                         Texas State Bar No. 04035500
                                         dcawley@mckoolsmith.com
                                         R. Darryl Burke
                                         Texas State Bar No. 03403405
                                         dburke@mckoolsmith.com
                                         Richard A. Kamprath
                                         Texas State Bar No. 24078767
                                         rkamprath@mckoolsmith.com
                                         300 Crescent Court, Suite 1500
                                         Dallas, Texas 75201
                                         Telephone: (214) 978-4000
                                         Facsimile: (214) 978-4044

                                         Kevin L. Burgess (pro hac vice)
                                         Texas State Bar Number 24006927
                                         kburgess@mckoolsmith.com
                                         Joshua W. Budwin (pro hac vice)
                                         Texas Bar Number 24050347
                                         jbudwin@mckoolsmith.com
                                         Leah Buratti (pro hac vice)
                                         Texas State Bar Number 24064897
                                         lburatti@mckoolsmith.com
                                         300 West Sixth Street, Suite 1700
                                         Austin, Texas 78701
                                         Telephone: (512) 692-8700
                                         Facsimile: (512) 692-8744

                                         Attorneys for ParkerVision, Inc.




                                        18
Case 6:14-cv-00687-PGB-LRH Document 363 Filed 02/21/20 Page 19 of 19 PageID 20443




                                  CERTIFICATE OF SERVICE

            I hereby certify that a true and correct copy of the above and forgoing document has

     been served on all counsel of record via the Court’s ECF system on February 21, 2020.



                                       /s/ Matthew J. Brigham
                                       Matthew Brigham (admitted pro hac vice)
                                       mbrigham@cooley.com
                                       3175 Hanover Street
                                       Palo Alto, CA 94306-2155
                                       Phone: (650) 843-5000
                                       Fax: (650) 849-7400

                                       Attorney for Defendant
                                       Qualcomm Incorporated




                                                 19
